Citation Nr: 0638660	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-05 368A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for vertigo (claimed as 
dizziness), including secondary to hypertension.

2.  Entitlement to an initial compensable rating for the 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from January 1969 to October 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

To support his claim, in October 2003 the veteran testified 
at a hearing at the RO before a local Decision Review Officer 
(DRO).

In June 2004, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

A June 2005 rating decision, on remand, granted service 
connection for hypertension (a claim the veteran also had 
appealed to the Board).  As well, the RO granted service 
connection for coronary artery disease.  The RO assigned a 
10 percent rating for the coronary artery disease - 
effective February 25, 2004, and a 0 percent (i.e., 
noncompensable) rating for the hypertension - effective 
May 23, 2002.

In a statement since received in October 2005, in response to 
that decision, the veteran requested a higher (i.e., 
compensable) rating for his hypertension.  His statement was 
a notice of disagreement (NOD) with the initial rating 
assigned for this condition.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  But the RO has not sent him a 
statement of the case (SOC) concerning this downstream issue, 
and his representative also mentioned it when more recently 
submitting a statement in November 2006.  So this claim must 
be remanded to the RO - rather than merely referred there, 
for an SOC concerning this additional downstream issue, and 
the veteran then must be given an opportunity to perfect an 
appeal to the Board on this additional claim by filing a 
timely substantive appeal (VA Form 9 or equivalent 
statement).  See Manlincon v. West, 12 Vet App 238 (1999) and 
38 C.F.R. § 20.200 (2006).

Also in that October 2005 statement, the veteran asserted a 
still additional claim for service connection for right 
testicular cancer residuals, status post-orchiectomy, 
including a claim for loss of use of a creative organ from 
his presumed exposure to Agent Orange.  His representative's 
more recent November 2006 statement also mentions this 
additional claim.  But a February 2003 rating decision 
already denied service connection for loss of the right 
testicle, and an April 2003 rating decision denied service 
connection for radical right inguinal orchiectomy due to 
carcinoma.  The RO sent the veteran letters in February and 
April 2003 informing him of those decisions and apprising him 
of his procedural and appellate rights, and he did not file a 
timely appeal in response.  So these issues are not currently 
before the Board.  See 38 C.F.R. § 20.200 (2006).  The 
veteran must file these additional claims at the RO.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).

For the reasons discussed below, the Board must again 
regrettably remand this case to the RO via the AMC.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) redefined VA's duties to notify 
and assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The VCAA's requirements apply to all five elements of a 
service connection claim:  1) veteran status, 2) existence of 
a disability, 3) a connection between the veteran's service 
and the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  To the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The essential basis of the veteran's claim for vertigo 
(dizziness) is that it is secondary to his now service-
connected hypertension.  See, e.g., Transcript, p. 4.  See 
also 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran was provided at least three VCAA notice letters, 
including the July and September 2004 letters pursuant to the 
Board's June 2004 remand.  Unfortunately, none of those 
letters explained the type of information and evidence needed 
to substantiate a claim for service connection on a secondary 
basis.  Also, even the most recent September 2004 letter was 
prior to the Dingess decision.  So even it did not include 
the necessary information concerning the downstream 
disability rating and effective date elements.  And the 
absence of this notice is prejudicial.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  So another VCAA 
letter must be issued to cure this procedural due process 
defect.

And as mentioned, the RO needs to send the veteran an SOC 
concerning his additional claim for a higher initial rating 
for his hypertension, and he then must be given an 
opportunity to submit a timely substantive appeal (VA Form 9 
or equivalent statement) in response to perfect an appeal to 
the Board on this additional issue.  See Manlincon, 12 Vet. 
App. at 240-241.  See, too, 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302, 20.303, 20.304, 20.305.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a VCAA letter 
discussing the type of information and 
evidence needed to substantiate his claim 
for service connection for vertigo 
(dizziness) on a secondary basis.  The 
letter must also indicate whose specific 
responsibility - his or VA's, it is for 
obtaining this supporting evidence and 
must, as well, include information 
concerning the downstream disability 
rating and effective date elements of this 
claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Also send the veteran an SOC 
concerning his additional claim for a 
higher initial rating for his 
hypertension.  If, and only if, he files 
a timely substantive appeal (VA Form 9 or 
equivalent statement) in response should 
this additional claim be returned to the 
Board for further appellate consideration

3.  Readjudicate the claim for service 
connection for vertigo (dizziness), 
including secondary to the hypertension, 
in light of any additional evidence 
received in response to the VCAA letter.  
If this claim is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them an opportunity to respond 
to it before returning this claim to the 
Board for further appellate 
consideration.

In remanding this case, the Board intimates no opinion as to 
the ultimate outcome.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


